 WESTINGHOUSE ELECTRIC CORPORATION497the TOA cancelling the latter's authority to represent it in collective-bargaining matters.The Board has held that, despite earlier participation in group bar-gaining, if an employer at an appropriate time manifests an unequivo-cal intent to withdraw from multiemployer bargaining and to pursuean individual course in labor relations, only a single employer unitthereafter is appropriate.3In the present case, each Employer hascancelled the TOA's authority to negotiate in its behalf and has ex-pressed an unequivocal intention hereafter to bargain on an individualemployer basis. In these circumstances, only separate employer unitsare appropriate.We find that the following employees employed by each of the Em-ployers at Forks and Port Angeles, Washington, constitute separateunits appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.All employees excluding office clerical employees, watchmen, guards,professional employees, and supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.][The Board dismissed the petitions filed in Cases Nos. 19-RC-1527and 19-RM-149.]3The Milk and Ice Cream Dealers of the Greater Cincinnati,Ohio, 94NLRB 23WESTINGHOUSE ELECTRIC CORPORATION,SMALL MOTOR DIVISION 1andLIMAWESTINGHOUSE PROFESSIONALCOUNCIL,PETITIONER.CaseNo. 8-RC-2332.February 2,1955Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Phillip Fusco, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.23.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.1The Employer's name appears as amended at the hearing.2 The Intervenor, Lima Westinghouse Salaried Employees Association (affiliated withthe Federation of Westinghouse Independent Salaried Unions, herein called the Federation)intervened on the basis of its current contract.111 NLRB No. 70. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Intervenor raises a contract bar, in which contention it is joinedby the Employer.More specifically, the Intervenor contends that ifsupplement X to itsmaster agreementwith the Employer is not a bar,then the master agreement itself is a bar by reason of its automaticrenewal.The Petitioner opposes this contention.'The latest master agreement between the Intervenor's Federationand the Employer, as amended, renewed and extended to June 30,1954, includes within its scope the employees involved in this proceed-ing atthe Employer's Lima, Ohio, plant .4 This contract provided, inpertinent part, as follows:Section XVII, Modification :5. [Neither party] will request consideration ofany proposedchange or additionsto this Agreement . . . before April 1, 1954.8. If the parties do not reach agreement prior to July 1, 1954,with respect to any requested . . . changes . . . submittedpriortoMay 1, 1954,...the Federation may strike after the begin-ning of the next . . . contract year. . . . Such strike shall notbe a violation of [the contract], but either party may, upon notless than one (1) day's written notice given to the other duringsuch strike, . . . terminate [the contract]. [Emphasis supplied.]Section XVIII, Termination :1.[The contract is extended to June 30, 1954], and shall con-tinue . . . in effect from year to year thereafter . . ., providedthat either party may terminate . . . by giving the other partywritten notice of such termination at least sixty (60) days before[any] termination date.On March 30, 1954, the Federation notified the Employer that itdesired to reopen the contract, in keeping with section XVII, modifi-cation, and submitted extensive proposals for changes and additionsthereto.Negotiations pursuant to the reopening resulted in supple-ment X, which was signed September 13, 1954, and incorporated theagreed changes in their contract, including its term, which was ex-tended to October 15, 1955. Supplement X also contained the follow-ing provision as to ratification :This supplement is signed by the Federationsubject to subse-quent ratificationby the Executive Council of the Federation andthe Affiliates involved, andshall become null and voidif writtennotice of such ratification is not received by the Company fromthe Federation on or before September 27, 1954.8 In view of our disposition of the contract-bar issues raised by the Intervenor,we neednot consider the Petitioner's other contention in opposition thereto.4No issue is raised by the parties,or is apparent from the record,as to the coextensive-ness of the scope of the unit sought with that covered by contracts between the Employerand the Intervenor. WESTINGHOUSE ELECTRIC CORPORATION499Signed September 13, 1954, effective September 13, 1954.[Emphasis supplied.]The Petitioner requested recognition from the Employer on Septem-ber 14,1954, and 3 days later filed the instant petition.Written noticeof the required ratification of supplement X was received by the Em-ployer from the Federation on September 27, 1954.The Intervenor,in its brief,contends first that the contractual re-quirement of ratification in supplement X, above quoted,should beconstrued to mean that failure to give notice of ratification isa condi-tcon subsequentterminating a prior existing contract,and that, inas-much as supplement X was signed and made effective on September 13,before the Petitioner requested recognition and filed its petition, it op-erates as a bar.The Petitioner disputes this contention, urging thatratification,under the contract,wasa condition precedentto itsvalidity.The ratification provision in the instant contract contains languagewhich mightwarrant a finding either that the ratification was a condi-tion precedent to the validity of the contract,'or that failure to effectsuch ratification was a subsequent invalidating conditionsHowever,whether it be construed as a condition precedent or condition subse-quent to a valid contractual relationship,a provision requiring ratifi-cation of a collective-bargaining agreement for a stated term must, inour opinion,be satisfied before such contract may operate to bar a rivalpetition.The Board has recognized that stabilization of the bargain-ing relationship is a necessary element in the application of the-con-tract-bar doctrine.'Accordingly,failure to effect ratification whereit is contemplated as the final step in the bargaining process, preventsthe contract from operating as a bar for the reason that until ratifica-tion occurs, the relationship between the contracting parties cannot bedeemed stabilized.8We therefore find that, as the instant petition wasfiled before ratification of supplement X had occurred and noticethereof was received by the Employer, the supplement is not a bar tothis proceeding.The Intervenor contends that, in any case, its master agreement isa bar, uponthe groundthat, despite the reopening of negotiations un-der the modification clause of the contract,no notice to terminate was& This conclusion is supported by that part of the provision which makes the supple-ment"subject to subsequent ratification. . .For the construction of contracts con-taining similar language,seeRadio Corporation of America,Victor Division,89 NLRB699;Merck d Co , Inc.,102 NLRB 1612, 1614Ie This conclusion is supported by that part of the provision which states that the sup-plement"shall become null and voidifwritten notice of such ratification is notreceived.."7 SeeGeneral Electric Company,108 NLRB 1290;General Electric Company, Distribu-tion Transformer Depai tment,110 NLRB 992;Bridgeport Brass Company Aluminum Di-vision,110 NLRB 997'General Electric Company,Distribution Transformer Department,supra.344056-55-vol 111-33 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDgiven underthe terminationclause, andthat, by reason thereof, thecontract was automatically renewed for 1 year on June 30, 1954. Insupport of this position, the Intervenor points to paragraph8 of sec-tion XVII, detailed above, which provides terminationarrangementsafter June 30, 1954, in the event of a strike.On this basis, the Inter-venor argues that the recent decision inAmerican Lawn Mower Co.'is distinguishable.However, we see no essential difference betweenthe situations in this case and intheAmerican Lawn Mowerdecision.10There, the wording of the modification and terminationclauses wasclosely parallel.Here, although the language of the twoclauses isnot parallel, the separate modification clause is unlimited in scope, andthe time for requesting changes thereunder is effectively cut off on May1, 1954, which is theMill Bdate " under the termination clause.Al-though paragraph 8 of section XVII may support the Intervenor'scontentionthat the termination clause was intended to operate sepa-rately, italsoshows, by limiting the Federation's right of strike tochanges requested prior to May 1, 1954, that reopening under the mod-ificationclause wasintended to produce the same result as a noticeto terminate under the termination clause, to wit, a forestalling of thecontract's automatic renewal for another term.The absence of noticeto terminate under the termination clause, in our opinion, at best hadmerely the effect of continuing temporarily the old contractafter itsterm expired until a new superseding contract could be executed.'2We conclude that, because the modification and terminationclausesherein are in effect coterminous,a notice under the modification clausenecessarily implies an intent to suspendthe contract,and is tanta-mount to a notice to terminate,forestallingany automaticrenewal.'3Furthermore, assumingarguendothat the noticeprovisions are notactually coterminous, we hold that, for contract-bar purposes, a no-tice under either provision must be given the effect of a notice to ter-minate where it appears, as here, that the terms of the notice and theconduct of the parties indicate a desire to reopen the entire contractat a time normally appropriate for the giving of a notice to termi-nate.14Under the circumstances, therefore, we find that the masteragreement also is no bar to the present proceeding.15° 108 NLRB 158910Also the cases cited therein in footnote7, supra.11 SeeMill B, Inc.,40 NLRB 346.12 Such a temporary contract of indefinite duration following a fixed term does not bara representation proceedingNew Jersey Poi celam Company,110 NLRB 790,Iowa PublicService Company,102 NLRB 701, 702;TheAllianceManufacturing Company,101 NLRB112, 114.See alsoBridgeport Brass Company Aluminum Division, supra.The case ofRohm & Haas Company,108 NLRB 1285,relied uponby the Intervenorto support itsposition,has no application in the instant situation13American Lawn Mower Cb , supra,and cases cited therein ,Sangamo Electric Com-pany,110 NLRB 1.14 SeeUnion Bag & Paper Corporation,110 NLRB 1631"For the reasons set forth in his dissenting opinions inAmerican Lawn MowerCo.,supra,andUnion Bag & Paper Corporation,supra,Member Murdock would find that theIntervenor's notice of March 30, 1954, which was expressly given pursuant to the master WESTINGHOUSE ELECTRIC CORPORATION5014.The Petitioner seeks to sever a unit of professional employeesfrom the salaried unit at the Employer's Lima plant, which the Inter-venor has represented since 1941.The Employer and the Intervenoragree to the inclusion in the Petitioner's proposed unit, of the classi-fications which are detailed below, but they would add thereto theclassification of tool engineer.The Petitioner contends that tool engi-neers are not professional employees and would exclude them.The Employer's tool engineers are acquired through its graduatestudent training course and/or through roughly equivalent shop ex-perience and self-education; they are engaged in analyzing drawings,of complete assemblies and specifying in rough outline, for designengineers, the special tools which may be needed to make componentparts; they work in the same general area with other employees inthe proposed unit; and they spend about 25 percent of their time inconsultation with admitted professional employees.Also, it does notappear that the addition of the tool engineers to the stipulated inclu-sions would destroy the predominantly professional character of thatgroup.Under the circumstances, and in view of the community ofinterests they enjoy with employees whom the parties agree to include,we shall include the tool engineers in the stipulated professional groupfor whom an election is hereinafter directed.Upon the entire record,including the stipulation of the parties, we find that the employees inthe proposed professional unit, including the tool engineers, may, ifthey so desire, constitute a separate appropriate unit of professionalemployees, despite their past inclusion in the salaried unit.16On theother hand, they may continue to be represented as part of the existingunit.,,We shall direct an election among all professional employees em-ployed at the Employer's Lima, Ohio, plant, including the followingclassifications of employees: tool engineer, nurse, junior engineer,industrialmethods engineer (including time and motion analyst),plant equipment engineer, engineer associate, renewal parts and serv-ice engineer, design engineer, sales staff specialist, special equipmentand development engineer, packing engineer, purchasing engineer,standard practices coordinator, material and process engineer, costreduction engineer, product performance engineer, maintenance engi-neer, test and test equipment engineer, manufacturing material andprocess engineer, customer service specialist, manufacturing equip-ment design engineer, system engineer, negotiation engineer, sales en-gineer, technical publication analyst, aviation insulation and windingcontract's separate modification clause, did not prevent automaticrenewalof the contractor remove it as a bar to the petition filed 41/2 months after itsMill Bdate.However,as he considershimself bound by the majoritydecisionsin theAmerican Lawn MowerandUnison Bagcases,Member Murdockjoins in thedecision to direct an electionherein.is SeeWestinghouse Electric Corporation,80 NLRB 591,footnote 11, at p. 595.17 Ibid. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDdevelopment technician, laboratory technician, insulation and windingtechnician, assistant buyer, and chemical and process engineer; but ex-cluding all other employees, and all guards and supervisors as definedin the Act.If a majority of these employees vote for the Petitioner, they willbe taken to have indicated their desire to constitute a separate appro-priate unit, and the Regional Director conducting the election is in-structed to issue a certification of representatives to the Petitioner forsuch unit, which the Board in such circumstances finds to be a sepa-rate unit appropriate for purposes of collective bargaining.If, on the other hand, a majority vote for the Intervenor, the Boardfinds the existing unit to be appropriate and the Regional Directorwill issue a certification of results of election to that effect.[Text of Direction of Election omitted from publication.]PIONEERNATURALGASCOMPANYandINTERNATIONALUNION OFOPERATING ENGINEERS,AFL,LOCAL UNION No.351,PETITIONER.Case No. 16-RC-1541. February 3,1955Decisionand OrderUpon a petition duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing was held before Lewis A. Ward, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent a unit of certain transmission anddistribution employees who reside and work in the Amarillo, Texas,area of the Employer's operations.The Employer opposes the unitsought on the ground that it is too limited in scope and contends thatonly a systemwide unit of all its transmission and distribution employ-ees is appropriate.The Employer, a Texas corporation, is a public utility engaged inthe transmission, distribution, and sale of natural gas. It was formed1 The hearing officer referred to the Board, the Employer'smotion to dismiss the peti-tion.For thereasons stated,infra,thismotion is granted.111 NLRB No. 75.